Citation Nr: 0711016	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-09 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to direct and secondary service connection 
for an eye disorder, to include the question of whether there 
was clear and unmistakable error in any prior final decision 
denying service connection therefore on a direct basis.  

2.  Entitlement to an effective date earlier than September 
17, 1990, for a grant of service connection for postoperative 
residuals of left knee surgery for a fracture, with arthritis 
of the left knee, to include the question of whether there 
was clear and unmistakable error in any prior final decision.  

3.  Entitlement to an effective date earlier than September 
17, 1990, for a grant of service connection for right knee 
arthritis with chronic right knee pain, to include the 
question of whether there was clear and unmistakable error in 
any prior final decision.  

4.  Entitlement to an effective date earlier than September 
17, 1990, for disc herniation at L3-4, to include the 
question of whether there was clear and unmistakable error in 
any prior final decision.  

5.  Entitlement to an effective date earlier than September 
17, 1990, for a grant of service connection for post-
traumatic headaches, to include the question of whether there 
was clear and unmistakable error in any prior final decision.  

6.  Entitlement to an effective date earlier than September 
17, 1990, for a grant of service connection for tinnitus, to 
include the question of whether there was clear and 
unmistakable error in any prior final decision.

7.  Entitlement to an effective date earlier than September 
17, 1990, for a 100 percent evaluation for post-traumatic 
stress disorder.  

8.  Entitlement to an effective date earlier than September 
17, 1990, for entitlement to special monthly compensation 
based on housebound status, to include the question of 
whether there was clear and unmistakable error in any prior 
final decision.  

9.  Entitlement to an effective date earlier than September 
17, 1990, for entitlement to Dependents' Assistance Allowance 
under 38 U.S.C.A. Chapter 35, to include the question of 
whether there was clear and unmistakable error in any prior 
final decision.

10.  Entitlement to an initial rating in excess of 60 percent 
for disc herniation at L3-4.  

11.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic headaches, to include the question of 
whether there was clear and unmistakable error in the 
original rating of his cephalalgia in November 1971 and in 
subsequent rating decisions.  

12.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  

13.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of left knee surgery for a 
fracture, with arthritis of the left knee.  

14.  Entitlement to an initial rating in excess of 10 percent 
for right knee arthritis with chronic right knee pain.  

15.  Entitlement to an increased rating for a scar near the 
right eyebrow, currently evaluated as 10 percent disabling, 
to include the question of whether there was clear and 
unmistakable error in the original rating of such disorder in 
November 1971 and in subsequent rating decisions.  

16.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss, to include the question of whether 
there was clear and unmistakable error in the original rating 
of such disorder in November 1971 and in subsequent rating 
decisions.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971, to include service in Vietnam.  

The issues of the veteran's entitlement to service connection 
for eye, right leg, and left leg disorders, as well as 
increased ratings for post-traumatic stress disorder (PTSD), 
right eyebrow scar, and bilateral hearing loss were most 
recently before the Board of Veterans' Appeals (Board) in 
April 1995, when all were remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  Issues involving entitlement to service connection for 
a back disorder and for tinnitus were referred to the RO for 
consideration.  

By RO action in August 1998, service connection was 
established for left knee, right knee, and back disorders, 
post-traumatic headaches, and tinnitus; a 100 percent 
evaluation for PTSD was assigned; and entitlement to special 
monthly compensation based on housebound status and basic 
eligibility to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 were granted, with each action being made 
effective from September 17, 1990, the date on which the RO 
found that the veteran's claims were submitted.  Initial 
evaluations were assigned at that time for each disorder then 
found to be service connected.  The RO's action in August 
1998 effectively removed each of the matters described above 
from the Board's jurisdiction and they are no longer before 
the Board for review.  

In addition, the RO by its August 1998 decision continued and 
confirmed its earlier denial of the veteran's entitlement to 
service connection for an eye disorder and increased ratings 
for a right eyebrow scar and bilateral hearing loss.  These 
matters thus remain within the Board's jurisdiction and are 
herein addressed.  

In response to the August 1998 adjudication, the veteran in 
February 1999 initiated an appeal as to all matters.  
Following the issuance of statements of the case by the New 
York RO, as well as the Philadelphia RO, where the veteran's 
appeal was forwarded for review due to his prior employment 
with the New York Division of Veterans' Affairs, such appeal 
was timely perfected.  As part of his appeal, the veteran 
raised the issue of clear and unmistakable (CUE) in prior 
rating decisions denying VA compensation from the time of his 
discharge from service until the present.  

Pursuant to his request, the veteran was afforded a Board 
hearing before the undersigned Veterans Law Judge in 
September 2005, a transcript of which is of record.  In his 
hearing testimony, the veteran raised additional issues 
involving his entitlement to service connection for sinusitis 
and one or more scalp scars, which have not to date been 
developed or adjudicated by the RO.  As those matters are not 
within the Board's jurisdiction or otherwise herein 
addressed, they are referred to the RO for initial 
consideration. 

Notice is also taken that the veteran asserts that, despite 
grants of entitlement to service connection for various 
disorders and assignment of compensable ratings therefor, he 
has not been paid VA compensation to which he previously was 
found entitled.  Specific allegations are to the effect that 
VA compensation awarded through rating action in August 1998 
with respect to post-traumatic stress, knee, back, headache, 
and tinnitus disorders, as well as special monthly 
compensation and Chapter 35 benefits, was never paid to the 
veteran.  The Board refers this matter to the RO for 
appropriate action, to include an audit of the veteran's 
compensation account dating from 1971 to the present, in 
order to identify those benefits due and paid, as well as any 
discrepancies in the payment of previously awarded VA 
compensation benefits, if deemed necessary.  

All matters are herein REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.


REMAND

Among the many contentions of the veteran are his claims of 
CUE in the RO's failure, beginning in November 1971, to grant 
service connection and appropriately rate all of the 
disabilities stemming from an inservice land mine explosion 
in which he was severely injured while engaged in combat with 
the enemy.  Allegations are advanced, to the effect that 
multiple shell fragments wounds were sustained about the 
head, with shrapnel being embedded in the skull, scalp, and 
eyebrow area.  An eye injury is noted to have resulted, and 
knee fractures and a back injury are alleged to have occurred 
at the time of the land mine explosion in Vietnam in 
September 1970.  

To date, no development has been undertaken by VA with 
respect to the veteran's CUE allegations and that development 
is a necessary prerequisite to the Board's appellate 
consideration of the claims for earlier effective dates, 
service connection, and initial or increased ratings herein 
presented.  Notice is taken that the Board in its April 1995 
remand referenced the fact that CUE allegations were set 
forth prior thereto.  Remand is thus required to permit the 
RO or AMC to conduct initial development, including notice to 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002), of the 
need for specific allegations of CUE of fact or law in 
specified rating decisions, and adjudication of the many CUE 
claims raised.  

The record reflects that, in connection with one or more 
claims herein at issue, the veteran was requested to appear 
for recent VA medical examinations, a request with which he 
refused to comply.  Further medical input is deemed by the 
Board to be necessary, and the veteran is hereby advised that 
any further failure on his part to appear for a requested 
medical examination will result in a denial of any claim to 
reopen for entitlement to service connection, or any claim 
for increase, pursuant to 38 C.F.R. § 3.655 (2006).  

In addition, further clarification from the veteran is needed 
as to whether he wishes to withdraw from appellate 
consideration one or more of the issues on appeal.  In this 
regard, the Board references the veteran's written statement 
of March 2005, wherein he indicated that, since August 1998, 
he had not sought service connection for any other disorder 
and had not requested an earlier effective date for the 100 
percent rating for PTSD.  

As well, notice is taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995), regarding 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The veteran's 
claim for secondary service connection for an eye disorder 
has not to date been evaluated on the basis of the amended 
regulation.  As well, further medical input is needed in 
order to assist the Board in deciding such claim.  




In view of the foregoing, this entire appeal is REMANDED for 
the following actions:

1.  The veteran must be contacted in 
writing and asked whether, in light of 
his March 2005 and any other statements, 
he wishes to withdraw from appellate 
consideration any of the issues on 
appeal, including but not limited to the 
claim for an effective date earlier than 
September 17, 1990, for a 100 percent 
evaluation for PTSD.  

2.  By separate correspondence, the 
veteran must be contacted in writing and, 
consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006), he must be 
notified of the information and evidence 
needed to substantiate each of the claims 
set forth under the Issues heading on the 
first, second, and third pages of this 
document, including his many CUE 
allegations in one or more prior rating 
decisions.  He must be informed in 
particular that he must set forth each 
and every CUE of fact and law with 
specificity, noting the date of the 
rating action which he challenges on the 
basis of CUE and why.  He must also be 
notified of what portion of the evidence 
VA will secure, and what portion he 
himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining service medical records 
or records of treatment from private 
medical professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish ratings and effective dates, as 
outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

3.  All pertinent VA examination and 
treatment reports, not already of record, 
which were compiled at VA medical 
facilities, must be obtained for 
inclusion in the veteran's claims folder.  

4.  Thereafter, as applicable, the 
veteran must be afforded VA medical 
examinations in order to assess the 
current nature and severity of his 
service-connected disc herniation at L3-
4, post-traumatic headaches, tinnitus, 
left and right knee disorders, right 
eyebrow scar, and bilateral hearing loss.  
He must also be examined by VA in order 
to ascertain the relationship, if any, of 
his claimed eye disorder to service or 
service-connected scarring of the right 
eyebrow.  The claims folder in its 
entirety must be furnished to each 
examiner for use in the study of this 
case.  Such examinations must include 
detailed reviews of the veteran's history 
and current complaints, as well as 
comprehensive clinical evaluations and 
all diagnostic testing necessary to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth.

Following a review of the relevant 
evidence, the examiner that conducts the 
VA eye examination must address the 
following questions:

(a)  Is it at least as likely 
as not (50 percent or higher 
degree of probability) that any 
acquired disorder of the 
veteran's eyes that is present 
began during service or is 
linked to some incident of his 
period of active duty from 
February 1969 to January 1971, 
to include the shell fragment 
wound of September 1970?  

(b)  Is it at least as likely 
as not that the veteran's 
service-connected scar of the 
right eyebrow caused or 
aggravated his claimed, 
acquired disorder of either 
eye?  If it is determined that 
the veteran's acquired eye 
disorder, if any, was 
aggravated by his service-
connected right eyebrow scar, 
to the extent that is possible, 
the examiner should indicate 
the approximate degree of 
disability or baseline (e.g., 
mild, moderate, severe) before 
the onset of the aggravation.

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

The eye examiner is advised 
that the term "as likely as 
not" does not mean within the 
realm of possibility.  Rather, 
it means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
contended causal relationship; 
less likely weighs against the 
claim.  

The eye examiner is also 
informed that aggravation is 
defined for legal purposes as a 
chronic worsening of the 
underlying condition versus a 
temporary flare-up of symptoms, 
beyond its natural progression.  

The examiner is also requested 
to provide a rationale for any 
opinion expressed.  If the 
examiner finds it impossible to 
provide any requested opinion 
without resort to pure 
speculation, he or she should 
so indicate.

5.  Lastly, each of the claims identified 
under the Issues heading on the first, 
second, and third pages of this document, 
including the many CUE allegations, must 
be adjudicated on the basis of all 
pertinent evidence of record and all 
governing law and regulations, including 
38 C.F.R. § 3.105(a), and 38 C.F.R. 
§ 3.310, as amended on October 10, 2006.  
If any benefit sought on appeal remains 
denied, the veteran must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
and set forth all pertinent evidence and 
governing law and regulations, including 
but not limited to 38 C.F.R. § 3.105(a), 
and 38 C.F.R. § 3.310, as amended on 
October 10, 2006.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


